06/20/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0646



                             No. DA 21-0646

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

NELS JERRY PETERSON,

                 Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 20, 2022, to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   June 20 2022